SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

861
CA 14-00025
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


DAVID LEATHERS AND BRENDA LEATHERS,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

ZAEPFEL DEVELOPMENT COMPANY, INC., TOWN OF
AMHERST INDUSTRIAL DEVELOPMENT AGENCY AND
NORTHPOINTE COMMERCE PARK, LLC,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


CONNORS & VILARDO, LLP, BUFFALO (LAWRENCE J. VILARDO OF COUNSEL), AND
DOLCE & PANEPINTO, P.C., FOR PLAINTIFFS-APPELLANTS.

LONDON FISCHER, LLP, NEW YORK CITY (CHRISTOPHER RUGGIERO OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered March 25, 2013. The order, among other
things, granted the motion of defendants for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court